ot tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug u i l kereekeekrerereeeekrer kekkkekkekrrekkeererrer kekkekkeekrrereerereer kekrerkeeeeeekrerereke legend taxpayer a taxpayer b ira x bank c account j individual m amount d amount e amount f amount g amount h sao ik feo io ir ik err rrr iaere rrrrrerr ekki sok - frerkrrerrr arerr kek snake ferreira aaarerre ree e rrr trite tr rer edna ddnndnbinciik hss rake dear krekekeekrrekreereeekeke this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover kkkkkekekekererererker requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a who is eighty-two years old maintains an individual_retirement_arrangement ira x with bank c in date taxpayer a was notified by bank c that the required_minimum_distribution amount for from ira x was amount e taxpayer a requested bank c to transfer amount f amount e rounded up in two installments to account j a personal account he also maintains with bank c documentation submitted by taxpayer a shows that bank c transferred the first installment in the amount of amount g half of amount f to account j on date and transferred the second installment in the amount of amount g to account j on date in date taxpayer a’s accountant discovered that bank c made an error when it determined that taxpayer a’s required_minimum_distribution amount for was amount e on date individual m bank c’s managing director notified taxpayer a in writing that bank c had incorrectly calculated the required_minimum_distribution amount by using the wrong life expectancy table which resulted in an excess_distribution of amount d from ira x in bank c used the uniform lifetime table instead of the joint and last survivor expectancy table in calculating taxpayer a’s required_minimum_distribution amount for taxpayer a’s required_minimum_distribution amount for should have been amount h which is less than amount e the excess_distribution amount d has not been used by taxpayer and continues to be held in account j as supported by account statements submitted by taxpayer a what show that account j has consistently maintained a balance in excess of one million dollars based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers kreekekaekekekrerereke sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to - grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred krrekkeeeeeeerkkeerkkeer ‘ documentation submitted in this case shows that taxpayer a received an excess_distribution in the amount of amount d from ira x in based on an error committed by bank c when it incorrectly calculated taxpayer a’s required_minimum_distribution amount for by using the uniform lifetime table instead of the joint and last survivor expectancy table taxpayer a did not intend to take a distribution of amount d from ira x amount d was distributed to taxpayer a based on an error bank c made when it calculated the amount taxpayer a was required to receive from ira x in taxpayer a relied on bank c to accurately determine the minimum amount he was required to take from ira x in and assumed that amount e as calculated by bank c was the correct amount he should have received from ira x for taxpayer a had no reason to suspect that amount d had been distributed in error and did not become aware that an error had been committed in the calculation of his required_minimum_distribution amount until date which was beyond the 60-day rollover period applicable to the distribution of amount d from ira x documentation submitted by taxpayer a shows that amount d was deposited into account j and continues to be held in that account in this case the continuation of payments from ira x based on using the correct life expectancy table to calculate the required_minimum_distribution amount would guarantee taxpayer a retirement income over his life expectancy therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent kekrekekekrerkeeeeeekee if you have any questions concerning this ruling please contact barak eikaeer iai ire ree eere ererereer se 't ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
